STOULIG, Judge
(concurring).
On the trial of the matter, the licensee stipulated that notice of the decision of the administrative board affirming the suspension of his driver’s license was sent by ordinary mail on September 17, 1973 and actually received by his mother. Thus the effect of and purpose for the requirement of certified mail, i. e. to insure delivery, were realized.
There remains only the issue of the timeliness of the application for a judicial review of this administrative determination. The record is devoid of any evidence as to the actual date of delivery of the letter notice. Therefore it must be concluded that the Department of Revenue has failed to bear the burden of proof necessary to sustain its peremptory exception of prescription by affirmatively showing that the application for judicial review was not filed within the 30-day statutory period.
I respectfully concur.